Citation Nr: 0925438	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-28 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause 
of death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk

INTRODUCTION

The Veteran served from May 1946 to May 1947 in the United 
States Marine Corps and from July 1947 to June 1967 in the 
United States Air Force.  The Veteran died in February 2005.  
The appellant is his surviving spouse.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
the Veteran's cause of death and entitlement to accrued 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have not been 
fulfilled.  

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

Correspondence sent by the RO in March 2005 fulfilled some of 
the requirements of the VCAA.  Unfortunately, the 
correspondence neither provides a statement of conditions for 
which the Veteran was service-connected at the time of his 
death, nor a clear explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected, as required in Hupp.  

Therefore, in light of the requirements set forth in Hupp, 
the claim must be remanded for issuance of proper notice to 
the appellant.

Likewise, the appellant was not provided with a clear 
explanation of the evidence and information required to 
substantiate an accrued benefits claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the appellant 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes a statement of the conditions for 
which a veteran was service- connected at 
the time of his death; and an explanation 
of the evidence required to substantiate a 
DIC claim based on a condition not yet 
service-connected in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
Further, the appellant is to be provided a 
clear explanation of the evidence and 
information required to substantiate an 
accrued benefits claim.  

2.  After proper notice requested above 
has been sent to the appellant and a copy 
associated with the claims folder, the 
case should be returned to the RO.  Prior 
to readjudication, the appellant should be 
afforded appropriate time to respond with 
evidence, if any, to further substantiate 
her claim.  The RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be issued a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



